DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Mr. Felix L. Fischer, Registration Number 31,614 on Wednesday, 08/11/2021.

The application has been amended as follows:
Specification
[0018] Referring to the drawings, FIGS. 1A, 1B and 1C depict an aircraft 10 having a wing 12 with operating flaps 14.
Claims
1. (Currently Amended) An articulating flap support housing comprising:
a flap connected to a wing, the flap having a range of deployed positions;
an aft fairing connected to the flap and configured to rotate with the flap through the range of deployed positions;
; and
an articulation mechanism interconnecting the aft fairing and the forward fairing, the articulation mechanism configured to maintain a position of the forward fairing relative to the wing through the range of deployed positions,
wherein the articulation mechanism comprises:
a forward fairing attachment foot engaged to a bottom aft end of the forward fairing; and
an aft fairing attachment foot engaged to a bottom forward end of the aft fairing, the aft fairing attachment foot pivotally connected to the forward fairing attachment foot whereby the forward fairing rotates relative to the aft fairing.
2. (Canceled)
3. (Currently Amended) The articulating flap support housing as defined in claim [[2]]1 further comprising: a flap support mounted to the wing; and a flap deployment system connecting the flap support and the flap, the flap deployment system configured to extend and rotate the flap through the range of deployed positions.
4. (Currently Amended) The articulating flap support housing as defined in claim 3 wherein the flap deployment system comprises:
 and a second end rotatably connected to the flap support, the drive link rotatable for extending the flap over the range of deployed positions; and,
a trailing link having a leading end rotatably connected to the flap support and a trailing end rotatably connected to an aft fitting on the flap, the trailing link configured to urge the flap to rotate downward responsive to rotation of the drive link.
5. (Canceled)
6. (Currently Amended) The articulating flap support housing as defined in claim [[5]]1 further comprising a balance axle rotatably connecting the aft faring attachment foot and the forward faring attachment foot.
7. (Currently Amended) The articulating flap support housing as defined in claim [[5]]1 wherein the articulation mechanism further comprises: at least one bellcrank having a central pivot connected to the drive link; at least one fairing link connected proximate an upper aft end portion of the forward fairing and rotatably connected to a first arm of the at least one bellcrank; and, at least one flap support link rotatably connected between the flap support and a second arm of the at least one bellcrank.
12. (Currently Amended) An aircraft wing assembly comprising:

a flap support mounted to the wing;
a drive link having a first end rotatably connectedand a second end rotatably connected to the flap support, the drive link rotatable for extending the flap over a range of deployed positions;
an aft fairing connected to the flap and configured to rotate with the flap through the range of deployed positions;
a forward fairing rotatably connected to the aft fairing to the aft fairing and acting as a counterbalance to the aft fairing and the flap; and
an articulation mechanism having
a forward fairing attachment foot engaged to a bottom aft end of the forward fairing and an aft fairing attachment foot engaged to a bottom forward end of the aft fairing, the aft fairing attachment foot pivotally connected to the forward fairing attachment foot whereby the forward fairing rotates relative to the aft fairing;
an outboard bellcrank having a central pivot connected to an outboard side of the drive link; an outboard fairing link connected to an upper aft end of an outboard side of the forward fairing and rotatably connected to a first arm of the outboard bellcrank;

an inboard bellcrank having a central pivot connected to a inboard side of the drive link;
an inboard fairing link connected to an upper aft end of an inboard side of the forward fairing and rotatably connected to a first arm of the inboard bellcrank; and
an inboard flap support link connected to an inboard side of the flap support and a second arm of the inboard bellcrank.
14. (Currently Amended) A method for counterbalancing a deployable flap and aft fairing, the method comprising:
connecting a flap to a wing, the flap having a range of deployed positions;
connecting an aft fairing to the flap;
rotating the aft fairing with the flap through the range of deployed positions;
rotatably connecting a forward fairing solely through an articulation mechanism to the aft fairing, the forward fairing acting as a counterbalance to the aft fairing and the flap;
interconnecting the aft fairing and the forward fairing with an articulation mechanism; and
maintaining a position of the forward fairing relative to the wing through the range of deployed positions with the articulation mechanism,
wherein the step of interconnecting the aft fairing and the forward fairing further comprises:
engaging a forward fairing attachment foot to a bottom aft end of the forward fairing;
engaging an aft fairing attachment foot to a bottom forward end of the aft fairing; and
pivotally connecting the aft fairing attachment foot to the forward fairing attachment foot whereby the forward fairing rotates relative to the aft fairing.
15. (Canceled)
16. (Canceled)
17. (Currently Amended) The method as defined in claim [[15]]14 wherein the step of interconnecting the aft fairing and the forward fairing further comprises:
connecting at least one bellcrank, rotatable at a central pivot, to a drive link, thedrive link having a first end rotatably connected at a first pivot proximate a forward end of the flap and a second end rotatably connected to a flap support;
rotating the drive link for extending the flap over the range of deployed positions;
rotatably connecting at least one fairing link proximate an upper aft end portion of the forward fairing and rotatably connecting the at least one faring link to a first arm of the at least one bellcrank; and
rotatably connecting at least one flap support link between the flap support and a second arm of the at least one bellcrank.


Reasons for Allowance
The following is an examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
A method for counterbalancing a deployable flap and aft fairing, and an articulating flap support housing that has aft and forward fairings, that are solely interconnected by an articulation mechanism, and the forward fairing acts as a counterbalance to the aft fairing and flap, and the articulation mechanism comprises: a forward fairing attachment foot engaged to a bottom aft end of the forward fairing; and an aft fairing attachment foot engaged to a bottom forward end of the aft fairing, the aft fairing attachment foot pivotally connected to the forward fairing attachment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rudolph, U.S. Patent 4,283,029 A and Rudolph Peter K. C., et al. U.S. Patent 4,471,927 A and GORDON, U.S. Patent 2,661,166 A all teach a flap connected to a wing, an aft fairing connected to the flap, and a forward fairing rotatably connected to the aft fairing, and an articulation mechanism, but none of this prior art teaches that the forward fairing acts as a counterbalance, and that the forward fairing is not connected to the wing or lower skin, and that the aft and forward fairings are solely interconnected by the articulation mechanism, where the articulation mechanism comprises a forward fairing attachment foot engaged to a bottom aft end of the forward fairing; and an aft fairing attachment foot engaged to a bottom forward end of the .

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/TERRI L FILOSI/Examiner, Art Unit 364411 August 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644